FILED
                                                                            Oct 08 2020, 8:52 am

                                                                                CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Jennifer G. Shircliff                                      Curtis T. Hill, Jr.
      Anderson, Indiana                                          Attorney General of Indiana

                                                                 Courtney Staton
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Jay Paul Crouse, Jr.,                                      October 8, 2020
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 19A-CR-3008
              v.                                                 Appeal from the Madison Circuit
                                                                 Court
      State of Indiana,                                          The Honorable Thomas Newman,
      Appellee-Plaintiff                                         Jr., Judge
                                                                 Trial Court Cause No.
                                                                 48C03-1302-FB-271



      May, Judge.




[1]   In this belated appeal, Jay Paul Crouse Jr. appeals his aggregate forty-year

      sentence for four convictions of Class B felony armed robbery. He argues the


      Court of Appeals of Indiana | Opinion 19A-CR-3008 | October 8, 2020                           Page 1 of 16
      trial court abused its discretion when it ordered his four ten-year sentences to be

      served consecutive to one another. The State cross-appeals, arguing the trial

      court abused its discretion when it permitted Crouse to file a belated appeal.

      We affirm the trial court’s decision to grant Crouse’s petition for permission to

      file a belated appeal and we affirm Crouse’s sentence.



                                Facts and Procedural History
[2]   On February 6, 2013, the State charged Crouse with four counts of Class B

      felony robbery 1 based on four separate robberies committed on January 22, 23,

      27, and February 1, 2013. On April 8, 2013, Crouse pled guilty as charged via a

      plea agreement that capped his sentence at forty years. As part of the plea

      agreement, Crouse waived the right to appeal his sentence as long as “the Court

      sentence[d] defendant within the terms” of the plea agreement. (App. Vol. II at

      89.)

[3]   On May 6, 2013, the trial court held a sentencing hearing. During the

      sentencing hearing, the State argued Crouse should be sentenced to ten years

      for each robbery count, to be served consecutive to one another. To support its

      recommendation, the State presented evidence of Crouse’s drug use, his “high

      risk to re-offend[,]” and his commission of “four (4) separate violent offenses on

      four (4) separate occasions.” (Id. at 109.) Crouse recommended an aggregate




      1
          Ind. Code § 35-42-5-1 (1984).


      Court of Appeals of Indiana | Opinion 19A-CR-3008 | October 8, 2020       Page 2 of 16
      sentence of fifteen years with six years executed “[g]iven the fact that he has no

      felony convictions. He has one misdemeanor conviction. He has always

      worked, [and] he has custody of his kids.” (Id. at 110.) When the trial court

      sentenced Crouse, it stated:

              Each one of these counts had a separate victim and I think to go
              along with [the] recommendation [of Defense Counsel] would
              really dilute the impact of the crimes that Mr. Crouse has
              committed here. Umm, fifteen (15) years sentence with four (4)
              victims would amount to three (3) and three (3) plus years.
              Umm, and you don’t right, you don’t look with the past fact that
              it – things appear sometimes to be very lethal and very
              dangerous. May not be and the traumatic and emotional impact
              incidents like this have on victims is sometimes saddlery [sic]. I
              think that the State’s recommendation is correct. Ten (10) years
              on each one consecutive all executed to the Department of
              Corrections.


      (Id. at 111-2) (errors in original).


[4]   On January 30, 2014, Crouse filed a pro se petition for post-conviction relief.

      On June 18, 2019, Crouse, with the aid of post-conviction counsel, filed a

      petition for permission to file a belated notice of appeal. With that petition,

      Crouse filed an affidavit averring he “first learned that [he] could appeal [his]

      sentence if the judge failed to follow sentencing procedures and guidelines on

      April 29, 2019, at a client conference with Deputy Public Defender Victoria

      Christ.” (Id. at 115.) The State responded to Crouse’s petition, arguing he had

      “shown no good cause with supporting facts that he would be eligible for the

      filing of an appeal” and the “matter is too far removed in time for a belated

      Court of Appeals of Indiana | Opinion 19A-CR-3008 | October 8, 2020       Page 3 of 16
      appeal . . . [and Crouse] has not shown that he was diligent in seeking an

      appeal.” (Id. at 117.) The trial court scheduled a hearing on the matter for

      August 7, 2019, but then denied Crouse’s petition for permission to file a

      belated appeal on August 1, 2019, stating: “The Court sentenced the defendant

      [sic] within the terms of the plea agreement.” (Id. at 120.) The trial court

      canceled the scheduled hearing.

[5]   On August 30, 2019, Crouse filed a motion to correct error. The trial court held

      a hearing on the matter on September 27, 2019. On November 19, 2019, the

      trial court granted Crouse’s motion to correct error and gave him permission to

      file a belated appeal.



                                    Discussion and Decision
                            1. Permission to File a Belated Appeal
[6]   As an initial matter, the State contends the trial court abused its discretion when

      it granted his petition for permission to file a belated appeal. To file a belated

      appeal, a defendant must be an “eligible defendant” as defined by Indiana Post-

      Conviction Rule 2, which provides, in relevant part: 2

               An “eligible defendant” for purposes of this Rule is a defendant
               who, but for the defendant’s failure to do so timely, would have



      2
       Indiana Post-Conviction Rule 2 also requires that a defendant seeking to file a belated appeal must
      demonstrate to the court that he failed to file a timely notice of appeal, that he was not at fault for that failure,
      and that he has been diligent in requesting permission to file the belated appeal. The State does not argue
      any of these factors on appeal, and thus we will not address them.

      Court of Appeals of Indiana | Opinion 19A-CR-3008 | October 8, 2020                                    Page 4 of 16
              the right to challenge on direct appeal a conviction or sentence
              after a trial or plea of guilty by filing a notice of appeal, filing a
              motion to correct error, or pursuing an appeal.


      The State contends that Crouse waived his right to appeal his sentence as part

      of the language of his plea agreement, and thus he is not an “eligible defendant”

      under Indiana Post-Conviction Rule 2 because he does not have the right to

      challenge his sentence on appeal.

[7]   Crouse’s plea agreement stated, “[d]efendant hereby waives the right to appeal

      any sentence imposed by the court, including the right to seek appellate review

      of the sentence pursuant to Indiana Appellate Rule 7(B), so long as the court

      sentences the defendant within the terms of his plea agreement.” (App. Vol. II

      at 65.) The State contends we have long upheld a defendant’s waiver of his

      right to appeal his sentence based on similar language. (See Br. of Appellee at

      12) (citing Creech v. State, 887 N.E.2d 73, 74 (Ind. 2008) (holding defendant’s

      right to appeal his sentence waived based on this statement in his plea

      agreement: “I hereby waive my right to appeal my sentence as long as the Judge

      sentences me within the terms of my plea agreement”); and see Brown v. State,

      970 N.E.2d 791, 791 (Ind. Ct. App. 2012) (holding defendant’s right to appeal

      his sentence waived based on the following statement in his plea agreement:

      “The Defendant hereby waives his right to appeal his sentence so long as the

      Judge sentences him within the terms of the plea agreement”).

[8]   However, our Indiana Supreme Court has held that unless “a defendant

      explicitly agrees to a particular sentence or a specific method of imposition of

      Court of Appeals of Indiana | Opinion 19A-CR-3008 | October 8, 2020              Page 5 of 16
      sentences,” a waiver of appeal set forth as part of a plea agreement “applie[s]

      only to sentences imposed in accordance with the law.” Crider v. State, 984

      N.E.2d 618, 625 (Ind. 2013.) While the trial court’s discretion in determining a

      sentence when it is capped by a plea agreement is not as great as an open plea

      wherein sentencing is left to the trial court’s discretion, the trial court maintains

      a level of discretion when sentencing based on a sentencing cap. Childress v.

      State, 848 N.E.2d 1073, 1078 (Ind. 2006). Here, Crouse’s plea agreement

      capped his sentence at forty years, but gave the court discretion to determine the

      length of his aggregate sentence and how that sentence was to be structured and

      served. Thus, under Crider, Crouse’s waiver of appeal may not be a barrier to

      appeal of his sentence if he believes the trial court sentenced him illegally.

      Contra Lee v. State, 816 N.E.2d 35, 40 (Ind. 2004) (Lee could not agree to a fixed

      sentence as part of a plea agreement and then argue it was illegal).

[9]   During the hearing on his motion to correct error stemming from the denial of

      his petition for permission to file a belated appeal and in the appeal before us,

      Crouse relies primarily on Haddock v. State, 112 N.E.3d 763 (Ind. Ct. App.

      2018). The facts in Haddock are similar to those here. On January 5, 2016,

      Haddock pled guilty to Level 3 felony dealing in a narcotic drug and his plea

      agreement included a provision which stated: “I understand that I have a right

      to appeal my sentence. As a condition of entering into this plea agreement, I

      hereby knowingly and voluntarily waive my right to appeal my sentence so long

      as the Judge sentences me within the terms of my plea agreement.” Id. at 765

      (citation to the record omitted). At Haddock’s sentencing hearing on February

      Court of Appeals of Indiana | Opinion 19A-CR-3008 | October 8, 2020         Page 6 of 16
       2, 2016, the trial court noted Haddock’s criminal history and also that the

       “factual basis for this particular offense specifically includes that it took place in

       the physical presence of a child less than eighteen (18) years of age.” Id.

       (citation to the record omitted). Based thereon, the trial court sentenced

       Haddock to fourteen years, which is more than the advisory sentence for a

       Level 3 felony. See Ind. Code § 35-50-2-5(b) (sentencing range for a Level 3

       felony is between three and sixteen years, with an advisory sentence of nine

       years).

[10]   Haddock pursued a petition for post-conviction relief six months later alleging

       he received ineffective assistance of trial counsel. The trial court stayed his

       petition because the Indiana Public Defender’s office was unable to investigate

       Haddock’s claims. On January 8, 2018, another Deputy Public Defender filed

       an appearance on Haddock’s behalf and filed a petition for permission to file a

       belated appeal. In that petition, Haddock argued that “the trial court’s use of a

       fact that Haddock had committed the offense while in the presence of a child

       was an improper aggravator because that was also an element of the offense to

       which Haddock had pleaded guilty.” Id. at 766. He claimed he did not learn

       that his “waiver of appellate rights did not apply if the Judge failed to follow

       sentencing procedure and guidelines” and he “first learned of this option on

       February 27, 2018, at a client conference” with his Deputy Public Defender. Id.

       (citation to the record omitted). The trial court denied Haddock’s petition for

       permission to file a belated appeal without a hearing.




       Court of Appeals of Indiana | Opinion 19A-CR-3008 | October 8, 2020         Page 7 of 16
[11]   On appeal, the State argued that Haddock had unequivocally waived his right

       to appeal his sentences pursuant to the terms of his plea agreement. Citing

       Crider, our court noted that while it was well-settled that a defendant can waive

       his rights to appeal a sentence, that waiver is only valid “if the sentence is

       imposed in accordance with the law.” Id. at 767 (citing Crider, 984 N.E.2d at

       625). The Haddock court reasoned:


               Under the State’s theory on appeal, the only way to determine
               whether Haddock is an eligible defendant under Post-Conviction
               Rule 2 is to analyze whether his sentence is illegal and, thus, not
               subject to the waiver provision of his plea agreement. But that is
               the substance of the issue Haddock seeks to raise on appeal by
               way of his belated notice of appeal. In other words, the State
               asks us to address the merits of Haddock’s putative belated
               appeal in order to determine that he is not eligible to be heard on
               the merits of his belated appeal. We decline to adopt the State’s
               circular reasoning.


               At this stage in the proceedings, we are unwilling to place the
               burden on Haddock to argue the merits of his putative belated
               appeal. Rather, we hold that Haddock would have had the right
               to raise in a timely appeal the issue of whether his sentence is
               illegal. Accordingly, as that is the issue Haddock seeks to raise in
               his putative belated appeal, we hold that Haddock is an eligible
               defendant pursuant to Post-Conviction Rule 2.


       Id. (internal citation omitted).


[12]   Here, Crouse argued during the hearing on his motion to correct error after the

       denial of his petition for permission to file a belated appeal:



       Court of Appeals of Indiana | Opinion 19A-CR-3008 | October 8, 2020        Page 8 of 16
               [T]here’s belief that he has an illegal aspect to the sentence, and
               he should be allowed to proceed with the belated appeal. In an
               open plea agreement such as the one he entered in this case. I
               think we set out in the Verified Petition and in the Motion to
               Correct Errors that this case involved, um, four (4) different
               robbery counts. He plead [sic] guilty to each one of those with a
               sentence, sentencing cap of forty (40) years. The State argued for
               forty (40) years and Mr. Crouse argued for a lesser sentence. The
               Court identified the fact that there were four (4) separate victims
               in order to impose four (4) advise-presumptive, at that point,
               sentences in this case. . . . [T]he Court identified four (4) victims
               when, in fact, there were only three (3). . . [E]ven despite the
               waiver, if there is, if he believe that there is an appeal, an
               erroneous aspect to his sentence, then he’s entitled to appeal that
               sentence.


       (Tr. Vol. II at 9-11.) Like in Haddock, Crouse has alleged he was not sentenced

       in accordance with the applicable law, and thus the trial court did not abuse its

       discretion when it granted his motion to correct error and allowed him to file a

       belated appeal.


                                       2. Consecutive Sentences
[13]   “[S]entencing decisions rest within the sound discretion of the trial court and

       are reviewed on appeal only for an abuse of discretion.” Gleason v. State, 965

       N.E.2d 702, 710 (Ind. Ct. App. 2012). An abuse of discretion occurs if the

       decision is “clearly against the logic and effect of the facts and circumstances

       before the court, or the reasonable, probable, and actual deductions to be drawn

       therefrom.” Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g

       875 N.E.2d 218 (Ind. 2007). A trial court abuses its discretion by: “(1) issuing


       Court of Appeals of Indiana | Opinion 19A-CR-3008 | October 8, 2020         Page 9 of 16
       an inadequate sentencing statement, (2) finding aggravating or mitigating

       factors that are not supported by the record, (3) omitting factors that are clearly

       supported by the record and advanced for consideration, or (4) finding factors

       that are improper as a matter of law.” Gleason, 965 N.E.2d at 710.


[14]   “[T]he court shall determine whether terms of imprisonment shall be served

       concurrently or consecutively. The court may consider the: (1) aggravating

       circumstances in IC 35-38-1-7.1(a); and (2) mitigating circumstances in IC 35-

       38-1-7.1(b); in making a determination under this subsection.” Ind. Code § 35-

       50-1-2(c). In sentencing Crouse, the trial court stated it would impose four ten-

       year sentences to be served consecutive to one another based on the fact that

       there were “four (4) victims[.]” (App. Vol. II at 111.) Crouse contends this

       statement is not supported by the evidence and thus cannot be used as an

       aggravating factor in ordering his sentences to be served consecutive to one

       another.

[15]   During his guilty plea hearing, Crouse stipulated that he “committed armed

       robberies” using a “black bb gun” and a “blue mask” at the Speedway gas

       station on January 22 and 22, 2013, and at the Village Pantry on January 27

       and February 1, 2013. (Id. at 97-8.) At the Village Pantry, Crouse encountered

       a “male employee” and a “female employee.” (Id.) However, at the

       Speedway, “it was the same male employee that was working both nights.” (Id.

       at 98.) Based thereon, Crouse contends there were only three victims and the

       trial court’s statement that there were four victims was not supported by the

       evidence.

       Court of Appeals of Indiana | Opinion 19A-CR-3008 | October 8, 2020      Page 10 of 16
[16]   To support his argument, Crouse cites a case in which our Indiana Supreme

       Court reduced an aggregate sentence for two convictions of Class A felony

       child molesting against the same victim. Walker v. State, 747 N.E.2d 536, 538

       (Ind. 2001). However, Walker is inapposite because Walker did not argue the

       trial court abused its discretion when it sentenced him; instead, Walker argued

       his two consecutive forty-year sentences were “manifestly unreasonable.” Id. at

       537. As we explained in Krumm v. State: “our supreme court amended Ind.

       Appellate Rule 7(B), effective January 1, 2003. Under the amended rule, in

       considering whether to revise a sentence, we must determine if the sentence is

       ‘inappropriate’ rather than whether the sentence is ‘manifestly unreasonable.’”

       793 N.E.2d 1170, 1174 n.3 (Ind. Ct. App. 2003), abrogated on other grounds in

       Hoglund v. State, 962 N.E.2d 1230 (Ind. 2012). It is well-settled “that

       inappropriate sentence claims and abuse of discretion claims are to be analyzed

       separately.” King v. State, 894 N.E.2d 265, 266 (Ind. Ct. App. 2008). Thus, the

       holding in Walker does not apply to this abuse of discretion analysis.


[17]   We find the analysis in Powell v. State, 895 N.E.2d 1259 (Ind. Ct. App. 2008),

       trans. denied, controlling. In that case, Powell pled guilty to one count of Class

       A felony child molesting and one count of Class C felony child molesting for

       incidents involving his stepdaughter. Powell argued, under the abuse of

       discretion analysis, that “the trial court erred in ordering his sentences to run

       consecutively because ‘[his] actions involved the same girl and essentially the

       same conduct.’” Id. at 1263. However, we disagreed, stating “[t]he basis for

       the gross impact that consecutive sentences may have is the moral principle that

       Court of Appeals of Indiana | Opinion 19A-CR-3008 | October 8, 2020       Page 11 of 16
       each separate and distinct criminal act deserves a separately experienced

       punishment.” Id. The same is true here – Crouse committed four separate and

       distinct criminal acts by robbing two different convenience stores on four

       different dates. The fact that one of the clerks was so unfortunate to be

       victimized twice does not suggest the trial court abused its discretion when

       sentencing Crouse.

[18]   However, the trial court’s misstatement noting four, and not three, victims does

       not mean we are required to remand for revision of his sentence because we will

       only do so if we cannot “say with confidence that the trial court would have

       imposed the same sentence had it properly considered reasons that enjoy

       support in the record.” Anglemyer, 868 N.E.2d at 491. Here, there were four

       separate robberies, on four different days, victimizing multiple store clerks,

       wherein Crouse took four amounts of money. The State also presented

       evidence during the sentencing hearing that Crouse had an ongoing substance

       abuse problem and had been rated on his pre-sentencing report as a high risk to

       reoffend. The trial court did not abuse its discretion when it sentenced Crouse.

       See Hart v. State, 829 N.E.2d 541, 545 (Ind. Ct. App. 2005) (consecutive

       sentences appropriate for separate and distinct criminal acts); and see Grimes v.

       State, 84 N.E.3d 635, 643 (Ind. Ct. App. 2017) (trial court did not abuse its

       discretion when it sentenced Grimes to eighteen consecutive terms for eighteen

       separate convictions of incest against his two daughters), trans. denied.



                                                Conclusion
       Court of Appeals of Indiana | Opinion 19A-CR-3008 | October 8, 2020         Page 12 of 16
[19]   The trial court did not abuse its discretion when it granted Crouse’s petition for

       permission to file a belated appeal. Regarding the merits of Crouse’s sentencing

       argument, the trial court did not abuse its discretion when it sentenced him to

       four ten-year sentences to be served consecutive to one another. Accordingly,

       we affirm Crouse’s forty-year sentence.

[20]   Affirmed.

       Robb, J., concurs.

       Vaidik, J., concurs in result with opinion.




       Court of Appeals of Indiana | Opinion 19A-CR-3008 | October 8, 2020     Page 13 of 16
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Jay Paul Crouse, Jr.,                                      October 8, 2020
       Appellant-Defendant,                                       Court of Appeals Case No.
                                                                  19A-CR-3008
               v.                                                 Appeal from the
                                                                  Madison Circuit Court
       State of Indiana,                                          The Honorable
       Appellee-Plaintiff                                         Thomas Newman, Jr., Judge
                                                                  Trial Court Cause No.
                                                                  48C03-1302-FB-271



       Vaidik, Judge, concurring in result.


[21]   I concur in the result reached by the majority. However, I cannot join its

       reliance on Haddock, which I believe was wrongly decided.


[22]   In my view, a defendant who enters into a plea agreement that includes a

       waiver-of-appeal provision does not become an “eligible defendant” under Post-

       Conviction Rule 2 simply by claiming “I want to appeal the legality of my

       sentence” or “I believe my sentence is illegal.” Rather, such a defendant should

       be required to identify a specific, plausible theory of illegality. Otherwise, the

       broad waiver-of-appeal provision agreed to by the defendant is no waiver at all.


[23]   In Haddock, the defendant’s claim of illegality was specific but not plausible. He

       claimed that one of the two aggravators relied upon by the trial court to impose

       an above-advisory sentence for a single conviction was invalid. But even if the


       Court of Appeals of Indiana | Opinion 19A-CR-3008 | October 8, 2020                    Page 14 of 16
       challenged aggravator was invalid, that would not have made the defendant’s

       sentence “illegal.” Indiana Code section 35-38-1-7.1(d) provides that “[a] court

       may impose any sentence that is: (1) authorized by statute; and (2) permissible

       under the Constitution of the State of Indiana; regardless of the presence or

       absence of aggravating circumstances or mitigating circumstances.” (Emphasis

       added); see also Gomillia v. State, 13 N.E.3d 846, 852 (Ind. 2014) (noting that

       under the statutory scheme, “a trial judge may impose any sentence within the

       statutory range without regard to the existence of aggravating or mitigating

       factors” (quotation omitted)). Because an above-advisory sentence with no

       aggravators would not be illegal, it cannot be said that an above-advisory

       sentence based on an improper aggravator is illegal. Therefore, in my opinion,

       the defendant in Haddock was not an “eligible defendant” under Post-

       Conviction Rule 2, his petition for permission to file a belated appeal was

       properly denied, and this Court should not have reversed.

[24]   Here, on the other hand, Crouse identified a specific, plausible theory of

       illegality. He claimed that the only aggravator found by the trial court—that

       each robbery count involved “a separate victim”—is invalid because two of the

       robberies involved the same victim. If Crouse were correct that this aggravator

       is invalid, then his sentence would be illegal, because consecutive sentences

       cannot be imposed without at least one aggravator. See, e.g., Mannix v. State, 54

       N.E.3d 1002, 1011 n.7 (Ind. Ct. App. 2016). While I agree with the majority

       that the challenged aggravator is proper and that therefore Crouse’s sentence is




       Court of Appeals of Indiana | Opinion 19A-CR-3008 | October 8, 2020      Page 15 of 16
ultimately not illegal, Crouse’s theory was at least plausible, so he was correctly

allowed to pursue this belated appeal. For this reason, I concur in result.




Court of Appeals of Indiana | Opinion 19A-CR-3008 | October 8, 2020      Page 16 of 16